
	
		II
		110th CONGRESS
		1st Session
		S. 282
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2007
			Mr. Durbin (for himself
			 and Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to reduce over
		  a 5-year period the interest rate on certain undergraduate student
		  loans.
	
	
		1.Short
			 titleThis Act may be cited as
			 the College Student Relief Act of
			 2007.
		2.Applicable
			 interest ratesSection 427A(l)
			 of the Higher Education Act of 1965 (20 U.S.C. 1077a(l)) is amended—
			(1)in paragraph (1),
			 by inserting and subject to paragraph (4) after
			 Notwithstanding subsection (h); and
			(2)by adding at the
			 end the following:
				
					(4)Special rule
				for subsidized undergraduate loansNotwithstanding subsection
				(h), with respect to any loan made, insured, or guaranteed under this part
				(other than a loan made pursuant to section 428B, 428C, or 428H) to or for an
				undergraduate student for which the first disbursement is made on or
				after—
						(A)July 1, 2007, the
				applicable rate of interest shall be 6.12 percent on the unpaid principal
				balance of the loan;
						(B)July 1, 2008, the
				applicable rate of interest shall be 5.44 percent on such balance;
						(C)July 1, 2009, the
				applicable rate of interest shall be 4.76 percent on such balance;
						(D)July 1, 2010, the
				applicable rate of interest shall be 4.08 percent on such balance; and
						(E)July 1, 2011, the
				applicable rate of interest shall be 3.40 percent on such
				balance.
						.
			
